10

ll

13

14

16

17

19

20

2l

22

23

24

25

26

27

28

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
DELIA AIKENS, on behalf of herself and Case No. 2:17-cv-01519-RSL
others similarly situated,
Class Action
Plaintiff,

VS.

PANATTE, LLC, LAND HOME
FINANCIAL SERVICES, INC., AND
MORTGAGE DEFAULT SERVICES,
LLC,

)
)
)
)
)
)
)
)
)
)
)
)
Defendants )
)

 

 

 

[PRS¥OS'E'B] ORDER AND FINAL JUDGMENT APPROVING CLASS SETTLEMENT
AND AWARD OF ATTORNEYS’ FEES, COSTS, AND LITIGATION EXPENSES

On March 19, 2018, Delia Aikens (“Plaintifi”) filed her unopposed motion to preliminarily
approve the parties’ proposed class settlement

On October 29, 2018, Mortgage Default Services, LLC (“MDS” or “Defendant”) served
the Class Action Fairness Act (“CAFA”) notice required by 28 U.S.C. § 1715 on the United States
Attorney General and the Attorneys General of the states of Washjngton and California.

On September 7, 2018, this Court preliminarily approved the parties’ proposed settlement.

On September 28, 2018, First Class, Inc. distributed notice of the parties’ proposed class

settlement, as ordered.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

On October 26, 2018, Plaintiff filed her unopposed motions to finally approve the parties’
proposed settlement and to approve class counsel’s award of attomeys’ fees, costs, and expenses.

On January 10, 2019, this Court held a fairness hearing regarding Plaintiff’ s and MDS’s
proposed settlement

Having considered Plaintiff’s unopposed motion, this Court finally approves the proposed
settlement

This Court confirms that it has jurisdiction over this matter and the parties to it.

This Court also confirms its certification for settlement purposes of the following class
under Rule 23(b)(3) of the Federal Rules of Civil Procedure:

All persons (1) with a Washington or California address, (2) to whom Mortgage
Default Services, LLC sent an initial written communication, (3) between October
10, 2016 and October 10, 2017, (4) in connection With the collection of a consumer
debt, (5) that did not disclose that Mortgage Default Services, LLC is a debt
collector who is attempting to collect a debt and that any information obtained
would be used for that purpose, and/or (6) that demanded payment on the debt
Within 30 days of the date of the written communication, and/or (7) that failed to
include: (i) a statement that unless the consumer, within thirty days after receipt of
the notice, disputes the validity of the debt, or any portion thereof, the debt Will be
assumed to be valid by the debt collector; and/or (ii) a statement that if the consumer
notifies the debt collector in writing within the thirty-day period that the debt, or
any portion thereof, is disputed, the debt collector will obtain verification of the
debt or a copy of a judgment against the consumer and a copy of such verification
or judgment Will be mailed to the consumer by the debt collector; and/or (iii) a
statement that, upon the consumer’s written request within the thirty-day period,
the debt collector will provide the consumer with the name and address of the
original creditor, if different from the current creditor.

This Court affirms its previous finding that the class satisfied the applicable prerequisites
for class action treatment under Rule 23, namely:
1. The class members are so numerous that joinder of all of them is impracticable;

2. There are questions of law and fact common to the class members, which predominate
over any individual questions;

3. Plaintiff’s claims are typical of the class members’ claims;

4. Plaintiff and class counsel have fairly and adequately represented and protected the
interests of all of the class members; and

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

5. Class treatment of Plaintiff’ s claims will be efficient and manageable, thereby achieving
an appreciable measure of judicial economy, and a class action is superior to other
available methods for a fair and efficient adjudication of this controversy.

See Ryan v. DeVille Asset Mgmt., Ltd., No. 15-1067, 2016 WL 7165751 (D. Or. Dec. 7, 2016)
(certifying settlement class under the Fair Debt Collection Practices Act and appointing Greenwald
Davidson Radbil PLLC class counsel).

This Court also affirms its previous appointment of Delia Aikens as class representative
for the class, and the following attorney and law firm as class counsel for class members:

J esse S. Johnson

Greenwald Davidson Radbil PLLC

5550 Glades Road, Suite 500
Boca Raton, Florida 33431

This Court approves the terms of the parties’ settlement, the material terms of which
include, but are not limited to:
1. MDS will create a settlement fund in the amount of $5,051.22, which will be

distributed on a pro-rata basis to each class member who did not exclude himself
or herself;

2. MDS will separately pay to Plaintiff $1,000 pursuant to 15 U.S.C. §
1692k(a)(2)(B)(i); and

3. MDS will separately pay the costs of notice and administration of the settlement,
up to $2,610.

This Court additionally finds that the parties’ notice of class action settlement, and the
distribution thereof, satisfied the requirements of due process under the Constitution and Rule
23(e), that it was the best practicable under the circumstances, and that it constitutes due and
sufficient notice to all persons entitled to notice of class action settlement See Decohen v. Abbasz`,
LLC, 299 F.R.D. 469, 479 (D. Md. 2014) (“_Under the circumstances of this case, when all class
members are known in advance, the Court finds that the method of direct mail notice to each class
member’s last known address_and a second notice if the first was returned as undeliverable_

was the best practicable notice.”).

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

This Court similarly finds that the parties’ notice of class action settlement was adequate
and gave all class members sufficient information to enable them to make informed decisions as
to the parties’ proposed settlement, and the right to object to, or opt-out of, it.

This Court additionally finds that Plaintiff’s and MDS’s settlement, on the terms and
conditions set forth in their class action settlement agreement, is in all respects fundamentally fair_.
reasonable, adequate, and in the best interests of the class members. See Catala v. Resurgem‘
Capital Servs. L.P., No. 08-2401, 2010 WL 2524158, at *2 (S.D. Cal. June 22, 2010).

This Court finds that the class members were given a, fair and reasonable opportunity to
object to the settlement No class members objected to the settlement or requested to be excluded
from it. This Order thus is binding on all class members.

This Court approves the releases set forth in the class action settlement agreement between
Plaintiff and MDS. The released claims are consequently compromised, settled, released,
discharged, and dismissed with prejudice by virtue of these proceedings and this order.

This Court awards a total of $13,500 for class counsel’s costs, expenses, and attomeys’
fees incurred with respect to Plaintiff’ s and the class members’ claims against MDS.

This action is dismissed with prejudice as to all other issues concerning Plaintiff’s and the

class members’ claims against MDS.

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

This Court retains continuing and exclusive jurisdiction over the parties, Plaintiff’s
remaining claims against other defendants in this action, and all matters relating to the settlement
agreement hereby approved, including the administration, interpretation, construction,

effectuation, enforcement, and consummation of the settlement and this Order.

IT IS SO ORDERED.

F@b

{/`
Dated this 5 day of laneng 2019.

///m§mw/¢z

THE HON. ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Presented by:

s/ Matthew J. Cunanan

Matthew J. Cunanan, WSBA#42530
Drew Davis, WSBA#47297
Christopher Wieting, WSBA#48207
Milena Vill, WSBA#51231

DC LAW GROUP NW LLC

221 lst Ave W #320

Seattle, WA 981 19

Telephone: (206) 494-0400
Facsimile: (855) 494-0400
matthew@dclglawyers.com

s/ Jesse S. Johnson

J esse S. Johnson (pro hac vice)
Greenwald Davidson Radbil PLLC
5550 Glades Road, Suite 500
Boca Raton, Florida 33431
Telephone: (561) 826-5477
Facsimile: (561) 961-5684
jjohnson@gdrlawfirm.com

 

